IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI, : CIVIL ACTION
Plaintiff, ;
v. : NO. 19-3006
JAGEX INC., et al.,
Defendants.
ORDER

AND NOW, this 15 day of July 2019, upon considering Plaintiff Amro Elansari’s
Motion to proceed in forma pauperis (ECF Doc. No. 1), pro se Complaint (ECF Doc. No. 2), and
for reasons in the accompanying Memorandum, it is ORDERED:

1, Plaintiff's Motion for leave to proceed in forma pauperis (ECF Doc. No. 1) is
GRANTED;

2. The Complaint (ECF Doc. No. 2) is DEEMED filed;

3. We dismiss the Complaint (ECF Doc. No. 2) under 28 U.S.C. § 1915(e)(2)(B)@i):

a. with prejudice as to a constitutional claim requiring a state actor or acting
in concert with a state actor;
b. without prejudice as to possible state law claims; and,

4, The Clerk of Court shall close this case.

 
